

115 HR 2515 IH: Travel Agent Retail Fairness Act
U.S. House of Representatives
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2515IN THE HOUSE OF REPRESENTATIVESMay 18, 2017Mr. Francis Rooney of Florida introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo direct the Secretary of Labor to remove travel agencies from the partial list of establishments
			 having no retail concept for the purposes of certain exemptions under the
			 Fair Labor Standards Act of 1938.
	
 1.Short titleThis Act may be cited as the Travel Agent Retail Fairness Act. 2.Removal of travel agencies (a)Change of regulationsNot later than 90 days after the date of enactment of this Act, the Secretary of Labor shall revise the regulations set forth in section 779.317 of title 29, Code of Federal Regulations, to remove travel agencies from the partial list of establishments having no retail concept.
 (b)Interim effectUntil the Secretary completes the revisions required by subsection (a) and not withstanding section 779 of title 29, Code of Federal Regulations, a travel agency shall not be considered an establishment having no retail concept for the purposes of certain exemptions under the Fair Labor Standards Act of 1938.
			